 
PROMISSORY NOTE
 
$1,950,000 April 9, 2010
 
FOR VALUE RECEIVED, undersigned, Teen Glow Makeup, Inc. (name change to American
Power Corp. in process), a Nevada corporation, hereby promises to pay to the
order of Russell B. Pace, Jr. ("Pace") the principal sum of One Million Nine
Hundred Fifty Thousand U.S. Dollars ($1,950,000), to be payable according to the
following schedule and terms.
 
1. Principal payments shall be made in the following amounts on the following
dates:
a.  
$200,000 on October 9, 2010.

 
              b. $200,000 on April 9, 2011.
 
c.  
$100,000 90 days following completion of the Reserve Study and Mining Plan by
undersigned as required by undersigned's agreement with Pace, but in no event
later than on April 9, 2012.

 
d.  
$200,000 180 days following completion of the Reserve Study and Mining Plan by
undersigned as required by undersigned's agreement with Pace, but in no event
later than April 9, 2012.

 
e.  
Commencing on April 9, 2014, the remaining principal balance of One Million Two
Hundred Fifty Thousand U.S. Dollars ($1,250,000) shall be paid in eight (8)
equal quarterly installments plus all accrued interest on the unpaid principal
balance due on the date of each installment payment of principal. Said quarterly
installments of $156,250 each, plus the accrued interest, shall .be paid on
April 9, 2014, July 9, 2014, October 9, 2014, January 9, 2015, April 9, 2015,
July 9, 2015, October 9, 2015 and January 9, 2016.

 
This Note shall, bear interest at the rate of five percent (5%) per annum, but
no interest shall be due and payable by undersigned during the first two (2)
years following April 9, 2010. Interest shall commence to accrue starting on
April 9, 2012, and interest only payments of $15,625 each shall be paid
quarterly on the ninth (9th) day of each following July, October, January and
April of every year through April 9, 2014 when thereafter quarterly interest
payments are calculated on unpaid principal balances through the end of each
quarter.
 
3.  
Undersigned shall have the right to prepay all or any part of the principal
balance at any time without penalty.

 
4.  
All payments of principal and interest shall be made in cash by bank wire
according to bank wire instructions given by Pace to undersigned from time to
time.

 
5.  
All payments shall be first applied to interest and the balance to principal.
All prepayments shall be applied in reverse order of maturity.

 
6.  
This Note is secured by a Mortgage of even date herewith (the "Mortgage") which
constitutes a first lien upon coal and other mineral rights located in Judith
Basin County, Montana.

 
7.  
This Note shall become due and payable at the option of the holder hereof,
immediately upon default in payment of any installment of principal or interest
payable hereunder, or any part thereof, or upon failure to comply with any of
the terms, covenants, conditions or agreements contained in the Mortgage or
other security instrument securing this Note, or upon the dissolution or
liquidation of the undersigned, or upon the filing by undersigned of an
assignment for the benefit of creditors, a petition in bankruptcy or other
relief under the Bankruptcy Code, or by suffering an involuntary petition in
bankruptcy or receivership not vacated within 30 days.

 
8.  
The undersigned agrees to pay all costs of collection, including reasonable
attorney and paralegal fees, if this Note is placed in the hands of an attorney
for collection after default, and hereby waives demand, presentment for payment,
protest, notice of protest, and notice of dishonor.

 
9.  
Waiver by the holder hereof of any default by the undersigned shall not
constitute a waiver by the holder of a subsequent default. Failure by the holder
to exercise any right, power or privilege which he may have by reason of a
default by the undersigned, shall not preclude the exercise of such right, power
or privilege, so long as such default remains uncured or if a subsequent default
occurs.

 
10.  
If the coal or other mineral rights encumbered by the Mortgage, or any portion
thereof, or any interest therein, are sold, mortgaged, or conveyed or become
subject to an agreement to sell, mortgage, or convey prior to the time this Note
shall have been paid in full, then the entire balance of principal and accrued
interest hereunder shall at the option of the holder hereof become immediately
due and payable.

 
11.  
If Buyer makes timely all payments provided for hereunder, and if Buyer becomes
entitled to receive the 40% equity interest in JBM as provided for in paragraph
10.a. of the Coal Buy and Sell Agreement between Buyer and JBM, this Promissory
Note for the remaining balance of $1,250,000 shall be cancelled.

 
12.  
This note is made and executed under, and is in all respects to be governed by,
the laws of the State of Montana.

 
This Note is being executed this 9th day of April, 2010.




TEEN GLOW MAKEUP, INC. (name change to American Power Corp. in process)
By: /s/ Johannes Petersen
President
Undersigned Maker


Signed in the presence of:




/s/ Robin Fleming
Witness
 

